                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 JON ARNOLD, individually and on behalf of
 all others similarly situated,

                       Plaintiff,

 v.                                                           Case No. 18-cv-6644

 JP MORGAN CHASE BANK, N.A. and
 EARLY WARNING SERVICES, LLC,

                       Defendants.


      DEFENDANT EARLY WARNING SERVICES, LLC’S MOTION TO COMPEL
                           ARBITRATION

       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and (b)(3) and for the reasons stated

in its Memorandum in Support of this Motion, which is incorporated herein by reference,

Defendant Early Warning Services, LLC (“Early Warning”) respectfully requests that this Court

grant its Motion to Compel Arbitration and dismiss, or alternatively, stay this case in favor of

arbitration. Counsel for Early Warning conferred with counsel for Plaintiff by telephone on

December 4, 2018 at 1:00 PM Central. The following persons attended the conference: Jeffrey G.

Brown and Glen J. Dunn, Jr. for Plaintiff; Derin B. Dickerson for Defendant Early Warning; and

Michael R. Cedillos for Defendant JP Morgan Chase Bank, N.A. Counsel for Early Warning

attempted in good faith to resolve the differences raised in this Motion but were unable to reach

an accord.


Date: December 7, 2018                      Respectfully submitted,


                                            /s/ Kristine McAlister Brown
                                            Kristy McAlister Brown (admitted pro hac vice)
                                            Derin Dickerson (pro hac vice admission pending)
                                            Matthew L.J.D. Dowell (admitted pro hac vice)
ALSTON & BIRD LLP
1201 West Peachtree Street NW
Atlanta, GA 30309
Phone: (404) 881-7000
kristy.brown@alston.com
derin.dickerson@alston.com
matt.dowell@alston.com

Steven L. Baron (ARDC #6200868)
Danielle N. Twait (ARDC #6298748)
MANDELL MENKES LLC
1 North Franklin Street, Suite 3600
Chicago, IL 60606
Phone: (312) 251-1009
sbaron@mandellmenkes.com
dtwait@mandellmenkes.com

Attorneys for Defendant, Early Warning Services,
LLC




  2
                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that a true and correct copy of the foregoing

has been served on December 7, 2018 via the Court’s CM/ECF system on all counsel of record

who have consented to electronic service.

                                                            /s/ Kristine McAlister Brown




                                                3
